Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered March 31, 1994, convicting defendant, upon his plea of guilty, of kidnapping in the second degree and sentencing him, as a second felony offender, to a term of 81h to 162/3 years, unanimously affirmed.
*207Defendant’s guilty plea was knowing, intelligent and voluntary and defendant’s admissions to the underlying facts of the crime established his guilt. When defendant’s initial plea allocution cast doubt on his guilt, the court properly conducted a second allocution, which was free from any such doubt. We also note defendant repeatedly acknowledged that he was pleading guilty to second-degree kidnapping.
Although we have considered the sufficiency of the final allocution on the merits, and affirm the conviction on that ground, we further note that defendant effectively waived his right to appeal (People v Seaberg, 74 NY2d 1, 10-11). Concur— Milonas, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.